BELCHER, Judge.
The conviction is for the unlawful possession of a narcotic drug, to wit, heroin; the punishment, eight years in the penitentiary.
The testimony of two police officers of the city of Dallas shows that as they entered a room in an apartment house they saw appellant place an article in his mouth which they caused him to expel. They then seized the article and placed it in an envelope which was sealed and marked for identification purposes.
It was further shown by a chemist that said article which was properly identified contained heroin.
Appellant did not testify, but re-called the police officers who had testified and inquired about a search warrant, who had possession of the apartment, and the arrest of other persons for narcotic violations in the same vicinity shortly before his arrest.
We find the evidence sufficient to support the verdict of the jury and shall discuss the matters raised by appellant in his brief and bills of exception.
The complaint in appellant’s brief of the court’s action in denying his motions for a continuance and a change of venue does not reflect reversible error. The record does not show that the motions were presented to and overruled by the court and that appellant excepted, as required under Art. 760e, Vernon’s Ann. C.C.P., where no formal bill of exception is reserved. Perry v. State, 160 Tex. Cr. Rep. 80, 266 S.W. 2d 171.
Appellant in his brief contends that the trial court erred in permitting Officer Gannaway to testify that he admitted to him that he was a dope pusher on the ground that it was forcing him to indirectly give evidence against himself in violation of his rights under the Constitution.
Officer Gannaway testified that during a conversation with the appellant when he was not under arrest he admitted to him that he was a dope pusher. Under these facts no error is shown.
*443Appellant complains of the court’s action in declining to permit him to testify for the limited purpose of showing who had possession of and resided in the apartment.
When the defendant takes the stand as a witness he is subject to the same rules as any other witness, hence the court’s action does not reflect error. Branch’s Ann. P.C., p. 83, Sec. 147; Gonzales v. State, 160 Tex. Cr. Rep. 548, 272 S.W. 2d 524.
Finding no reversible error, the judgment of the trial court is affirmed.
Opinion approved by the Court.